

114 HR 5801 IH: Protect and Grow American Jobs Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5801IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Issa (for himself, Mr. Peters, Mr. Polis, Mr. Vargas, Mr. Farenthold, Mr. Smith of Texas, Mr. Hunter, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to modify the definition of exempt H–1B nonimmigrant.
	
 1.Short titleThis Act may be cited as the Protect and Grow American Jobs Act. 2.FindingsThe Congress makes the following findings:
 (1)The H–1B visa program allows businesses temporarily to hire highly skilled foreign workers with specialized knowledge, where a qualified worker in the United States cannot be found.
 (2)In 1990, the Congress created the H–1B visa program to help ensure that access to qualified highly skilled professionals was not an obstacle to economic growth and job creation in the United States.
 (3)The H–1B visa program was never intended to be used as a catalyst for laying off workers in the United States and replacing them with H–1B workers.
 (4)The unintended consequences of the H–1B visa program enabled a small number of companies to hire large numbers of H–1B workers relative to their United States worker populations.
 (5)In 1998, Congress passed new enforcement provisions to the H–1B program in order to prevent companies from displacing United States workers with lower-cost foreign professionals.
 (6)The 1998 revisions defined a new class of H–1B dependent employers and established additional conditions on their business and hiring practices unless they paid sufficiently high wages.
 (7)The 1998 revisions, however, did not index wage requirements to keep pace with wage growth, and, as a result, the strength of provisions designed to protect workers and employers committed to hiring United States workers was reduced significantly.
 3.PurposeThe purpose of this Act is to close a loophole in the H–1B visa program by requiring H–1B dependent employers once again to pay sufficiently high wages to ensure the protection of the workforce in the United States and to remove other impediments to proper H–1B visa enforcement.
 4.Exempt H–1B nonimmigrant definedSection 212(n)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(n)(3)(B)) is amended— (1)by striking clause (i) and inserting the following:
				
 (i)the term exempt H–1B nonimmigrant means an H–1B nonimmigrant who receives wages (including cash bonuses) at an annual rate equal to at least the greater of $100,000 or the applicable adjusted amount under clause (iii);;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (iii)the amount described in clause (i) (as of the last increase to such amount) shall be increased, effective for the third fiscal year that begins after the date of the enactment of this clause and for every third fiscal year thereafter, by the percentage (if any) by which the Consumer Price Index for the month of June preceding the date on which such increase takes effect exceeds the Consumer Price Index for the same month of the third preceding calendar year.
					.
			